Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings provided June 9, 2019 have been approved.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to verifying program correctness, classified in G06F 11/3604.
II. Claims 7-16, drawn to a mathematical function of performing computations (via all of the claim steps except the last one); however, the last step does not appear to utilize the results of the computations and therefore it is not clear (based on the claims) how they are to be classified, but mathematical computations alone are non-statutory.
III. Claims 17-22, drawn to making path selections based on random measurements, classified in G06F 11/3612.
                                                                Examiner’s Amendment
During a telephone conversation with Michael Fiske on May 26, 2022 a provisional election was made without traverse to prosecute the invention of claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are to Liem (20170147331 and 20150113518) and Benge (20150355896). Each of the references provide for verifying program correctness; but, neither individually or in combination provide for the combination of:
“the machine mapping the computer program to finite set of affine maps; the machine computing that the execution of the computer program with its initial configuration enters the program's halting attractor after a finite number of execution steps; wherein entering the halting attractor verifies the correctness of the computer program”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193